    Case 3:20-cv-01686-B-BH Document 7 Filed 07/20/20                      Page 1 of 2 PageID 32



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

COREY DEYON DUFFEY,                                  )
    ID # 37465-177,                                  )
                Movant,                              )
                                                     )    No. 3:20-CV-1686-B-BH
vs.                                                  )    No. 3:08-CR-167-B (1)
                                                     )
UNITED STATES OF AMERICA,                            )
               Respondent.                           )

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the movant’s successive 28 U.S.C. § 2255 motion will be TRANSFERRED

to the United States Court of Appeals for the Fifth Circuit pursuant to Henderson v. Haro, 282 F.3d

862, 864 (5th Cir. 2002), and In re Epps, 127 F.3d 364, 365 (5th Cir. 1997), by separate judgment.1

        SIGNED this 20th day of July, 2020.



                                                 _________________________________
                                                 JANE J. BOYLE
                                                 UNITED STATES DISTRICT JUDGE



1
   A certificate of appealability (COA) is not required to appeal an order transferring a successive habeas
petition. See In re Garrett, 633 F. App’x 260, 261 (5th Cir. 2016); United States v. Fulton, 780 F.3d 683
(5th Cir.2015).
Case 3:20-cv-01686-B-BH Document 7 Filed 07/20/20   Page 2 of 2 PageID 33
